DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.          In response to the Office action dated on 10/28/2021 the Amendment has been received on 01/28/2022.
             Claim 1 has been amended.
             Claims 1-11 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 6-10, filed on 01/28/2022, with respect to claims 1-11 have been fully considered and are persuasive.  Therefore, all of the prior objections and rejections provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

4.          Claims 1-11 are allowed.

            With respect to claim 1, the most relevant prior art, Mertens et al. (US PAP 2015/0160354 A1), teach a measurement X-ray CT apparatus comprising (see abstract; Figs. 1-4B; paragraphs 0003, 0006, 0014, 0022, 0024, 0025, 0031-0036 and 0038): 

    PNG
    media_image1.png
    270
    395
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    572
    397
    media_image2.png
    Greyscale

a rotating table (104) configured to rotate about an axis and to accept an object to be measured to be placed thereon, and a scanning mechanism (108) configured to move the rotating table (104) to a given position in a measurement space region, the rotating table (104) and the scanning mechanism (108) being located between an X-ray source (102) and an X-ray detector (106), the measurement X-ray CT apparatus being configured to calibrate a geometrical positional relationship between a focus of the X-ray source (102), the X-ray detector (106), and a rotation center of the rotating table (104) in advance, obtain projection images by irradiating the object to be measured with X-rays to perform a CT scan (see abstract; Figs. 1-4B; paragraphs 0003, 0006, 0014, 0022, 0024, 0025, 0031-0036 and 0038), and generate a three-dimensional image of the object to be measured by CT reconstruction of the projection images (see abstract; Figs. 1-4B; paragraphs 0003, 0006, 0014, 0022, 0024, 0025, 0031-0036 and 0038) but fail to explicitly teach or make obvious that the measurement X-ray CT apparatus further comprising: a reference frame that is made of a material and has a structure less susceptible to an environmental change; and a sensor that is located on the reference frame and intended to successively obtain calibration values of the geometrical positional relationship between the focus of the X-ray source and the X-ray detector during the CT scan, wherein the calibration values are used as parameters of the CT reconstruction as claimed in combination with all of the remaining limitations of the claim.
            With respect to claim 1, the relevant prior art, O’hare (US PAP 2017/0112562 A1), teach a measurement X-ray CT apparatus (10) comprising (see abstract; Fig. 1B; paragraphs 0008, 0016, 0023, 0024, 0031 and 0044): 

    PNG
    media_image3.png
    500
    455
    media_image3.png
    Greyscale
a rotating table (53) configured to rotate about an axis and to accept an object (49) to be measured to be placed thereon, and a scanning mechanism configured to move the rotating table (53) to a given position in a measurement space region, the rotating table (53) and the scanning mechanism being located between an X-ray source (51) and an X-ray detector (55), the measurement X-ray CT apparatus (10) being configured to calibrate a geometrical positional relationship between a focus of the X-ray source (51) and the X-ray detector (55) (see abstract; Fig. 1B; paragraphs 0008, 0016, 0023, 0024, 0031 and 0044), obtain projection images by irradiating the object to be measured with X-rays to perform a CT scan, and generate a three-dimensional image of the object to be measured by CT reconstruction of the projection images (see abstract; Fig. 1B; paragraphs 0008, 0016, 0023, 0024, 0031 and 0044) but fail to explicitly teach or make obvious that the measurement X-ray CT apparatus further comprising: a reference frame that is made of a material and has a structure less susceptible to an environmental change; and a sensor that is located on the reference frame and intended to successively obtain calibration values of the geometrical positional relationship between the focus of the X-ray source and the X-ray detector during the CT scan, wherein the calibration values are used as parameters of the CT reconstruction as claimed in combination with all of the remaining limitations of the claim.

             Claims 2-11 are allowed by virtue of their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsujii (US PAP 2004/0252810 A1; see Figs. 1A and-8B), Nagakar et al. (US Patent 7,352,840 B1; see Fig. 1 and 15; column 8, line 49 – column 9, line 26); Yan et al. (US PAP 2013/0026353 A1; see Fig. 1; paragraph 0007); Foser et al. (US PAP 2014/0072095 A1; see paragraphs 0014, 0020, 0041-0045, 0054 and 0069) teach the plurality of X-ray CT methods and devices comprising: a rotating table configured to rotate about an axis and to accept an object to be measured to be placed thereon, and a scanning mechanism configured to move the rotating table to a given position in a measurement space region, the rotating table and the scanning mechanism being located between an X-ray source and an X-ray detector in order to obtain projection images by irradiating the object to be measured with X-rays to perform a CT scan, and generate a three-dimensional image of the object to be measured by CT reconstruction of the projection images.
        
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./     February 7, 2022